Title: From George Washington to John Beatty, 29 September 1779
From: Washington, George
To: Beatty, John


        
          Sir
          Hd Qrs West-point 29 Sepr 1779
        
        From the particular circumstances of Capn Campble’s case I have been induced to permit his remaining on parole with his friends. You will therefore in your first intercourse with the British Commissary of prisoners send in an officer of theirs of the same rank which Mr Campble held when taken by them—adjusting the transaction in the usual manner.
        
        Mr Hogland being a violator of parole—is to be sent in by the first opportunity. I am &
        
          G.W.
        
      